Citation Nr: 0712614	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for peripheral nerve 
damage, carpal tunnel syndrome, and tarsal syndrome, all 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from August 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that a current back disorder 
is related to military service, or that arthritis was 
manifested to a compensable degree within one year of 
service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that a current bilateral knee 
disorder is related to military service, or that arthritis 
was manifested to a compensable degree within one year after 
service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or that sensorineural hearing loss was 
manifested within one year after separation, and any current 
hearing loss is not shown to be related to service or any 
incident of service.

4.  The record does not contain any competent evidence that 
the veteran's post-service diagnoses of peripheral nerve 
damage, carpal tunnel syndrome, and tarsal tunnel syndrome 
are etiologically related to service, or that the disorders 
are related to exposure to Agent Orange or other herbicide 
agents.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

4.  Peripheral nerve damage, carpal tunnel syndrome, and 
tarsal tunnel syndrome, claimed as due to exposure to 
herbicide agents, were not incurred in or aggravated by 
service, nor may they be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In August and October 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Moreover, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims for compensation are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss, and arthritis become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The law also contains presumptions regarding disabilities 
claimed as due to Agent Orange.  Here, the veteran contends 
that he developed peripheral neuropathy as a result of 
exposure to Agent Orange in Vietnam.  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran's record shows he was awarded the Combat 
Infantryman Badge for his service in Vietnam in 1965-1966.  
In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary and the reasons for 
granting or denying service connection shall be recorded in 
full.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

III.  Back and Knee Disorders

The veteran has contended that he participated in parachute 
jumps in service which caused his current back and knee 
disorders.

A review of the veteran's service medical records (SMRs) 
shows no evidence of complaints of a back or knee injury.

A December 1999 private treatment record shows that X-rays of 
the veteran's cervical spine showed mild degenerative 
changes.

A March 2001 MRI report of the lumbar spine revealed mild 
diffuse annular bulge at the L5-S1 level.  An MRI of the 
dorsal spine revealed mild spondylotic changes and mild disc 
protrusion at the T4-T5 level of questionable significance.  
An MRI of the cervical spine revealed disc herniation at the 
C6-C7 level.

A December 2001 private clinical record shows the veteran 
complained of and was treated for neck and back pain.  The 
impression was cervical disc disease, most likely the C6-C7 
spondylosis and associated disc herniation.

In a May 2003 private treatment record, J.M., M.D., indicated 
that the veteran had a decrease in left knee pain, but he did 
have persistent bilateral knee pain.  In a second May 2003 
record, Dr. M indicated that the veteran had been treated 
recently for cervical osteoarthritis.  He had also 
experienced bilateral knee pain for the last month.  The 
diagnosis was knee synovitis with early degenerative changes.

In an October 2003 written statement, the veteran indicated 
that he was often on Air Mobile status during his Vietam 
tour.  He recalled one incident in which he and others were 
being inserted into a landing zone under enemy fire, and had 
to jump from a helicopter which was about ten feet off the 
ground.  When he hit the ground, he felt pain in his back and 
knees, but continued his mission.  After that, he did not 
seek treatment for his knee and back pain because he did not 
want to leave his unit and wounded comrades.  He said he 
never had his knees or back evaluated in service because he 
just wanted to complete his service and go home.  He said 
that, since service, he had experienced trouble with his 
knees and back.

In October 2003, the veteran underwent VA spine examination.  
His claims file and medical records were reviewed.  He 
reported injuring his back and knees in service when he 
jumped from a helicopter.  He complained of continuous pain 
in his back.  Following examination, the diagnosis was 
chronic low back pain with minimal limitation in range of 
motion secondary to chronic low back strain and 
osteoarthritis of the cervical spine.  The examiner noted 
that there was no documentation of a back or knee injury in 
service.  Current X-rays showed no signs of arthritis in the 
spine, and showed a spondylosis of the lumbar spine.

Also in October 2003, he underwent VA joints examination.  He 
complained of chronic bilateral knee pain since discharge.  
The claims file showed no history of knee pain in service.  
The veteran detailed his injury in service.  He complained of 
continuous pain in his knees.  Following examination, the 
diagnosis was arthralgia of both knees, secondary to strain, 
with full range of motion and negative X-rays.

In April 2004, a VA medical opinion was sought as to the 
likelihood of a causal connection between the claimed 
disabilities and military service.  The physician indicated 
that the veteran had findings of pain in his back and knees.  
It was noted that his current occupation as a carpenter and 
his recreational activities, including skiing, can cause the 
pain he describes.  There was no degenerative joint disease 
of the knees or compression of the back, such as one would 
expect from trauma in the 1960s.  The physician opined, "It 
is as unlikely as not that the current knee and back pain is 
related to [the veteran's] Vietnam service time.  It is more 
likely occupationally related and aggravated by skiing."

In a September 2004 written statement, the veteran indicated 
that he has never skied.

Given the record, the Board finds that there is a lack of 
evidence to show that service connection is warranted for 
either a back or knee disorder.  First, we acknowledge that 
the veteran does have current diagnoses of both of these 
disorders.  In addition, because he engaged in combat, the 
Board has accepted his account of the incident in which he 
believes he injured his knees and back in combat during 
service.

However, as the veteran has indicated and as his SMRs show, 
he sought no treatment for any residuals of that incident 
while he was on active duty.  Therefore, there is no 
contemporaneous medical evidence, to include symptomatology 
and/or diagnosis, to aid in determining whether the veteran's 
currently diagnosed back and knee disorders are related to 
this incident.

The Board acknowledges the veteran's written statements 
indicating that he believes his currently claimed disorders 
began when he jumped out of a helicopter in service, and his 
sincerity is not in question.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as diagnosis or the cause 
of current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, while the Board accepts the 
veteran's account of the event in service and the symptoms he 
experienced, he has not been shown to have the requisite 
medical training or knowledge to give a diagnosis to his 
injury in service or to relate his incident in service to his 
current knee and back disorders.  For this type of 
conclusion, the Board must rely upon opinions of medical 
professionals.

As detailed above, the veteran underwent VA examination in 
October 2003.  While the opinion obtained at that time 
referred only to the absence of any evidence of injury in the 
veteran's SMRs, a second opinion was obtained.  The April 
2004 opinion shows that, even accepting the veteran's account 
of the incident in service, his current knee and back 
disorders are not related thereto, because the kind of 
disorders he now has are not consistent with the injury he 
described.  The reviewing physician specifically pointed out 
that there was no degenerative joint disease of the knees or 
compression fracture of the back, the type of findings one 
would expect to see if caused by trauma in the 1960s.  In his 
opinion, this demonstrated that the veteran's current 
diagnoses were more likely related to his occupation as a 
carpenter than to his military service.  (We acknowledge the 
veteran's denial of the history in the record indicating he 
was a skier, but the opinion referred to skiing only as an 
aggravating, not a causative factor.)  That is the only 
medical opinion of record regarding this issue.  Given its 
review and consideration of the veteran's medical records and 
written statements, the Board finds this opinion to be 
probative and relevant.  

In addition, the medical evidence of record showing treatment 
for a knee or back disorder is dated back no earlier than 
December 1999, more than thirty years after the veteran's 
separation from active service, and definitely not within the 
one-year requirement for presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309.

As the evidence preponderates against the claims of 
entitlement to service connection for bilateral knee and back 
disorders, the benefit-of-the-doubt doctrine is inapplicable, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

IV.  Hearing Loss

The veteran has contended that, while he was in service, a 
land mine blew up right in front of him.  He was thrown back 
in the air and blacked out.  When he came to, he had ringing 
in his ears and blood draining from them.  He says that, ever 
since then, he has had significant hearing loss.  The Board 
notes here that a review of the veteran's claims file shows 
that he currently has impaired hearing which is considered 
disabling for VA benefit purposes.  See 38 C.F.R. § 3.385.  
Therefore, at issue is whether this hearing loss is related 
to military service.

The veteran's August 1963 entrance examination shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
20
5
-5

Upon separation, pure tone thresholds, in decibels, appear to 
have been as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

Upon separation, the veteran denied any medical history of 
ear trouble.

A February 2000 private treatment record shows the veteran 
complained of progressive bilateral hearing loss for the past 
ten years.  It was noted he had a possible head injury in 
service.  He had worked for 33 years as a carpenter.

In December 2003, the veteran underwent VA examination.  He 
reported exposure to combat-related noise and a specific 
incident when a land mine exploded near him and he 
experienced bleeding from the ears.  Occupational noise 
exposure included working as a carpenter for 35 years.  
Recreational noise exposure included hunting, using power 
tools, and using chainsaws.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
45
55
LEFT
5
0
5
50
60

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 in the left ear.

The examiner indicated that the claims file was not available 
for review.  However, the examiner was correctly given the 
information that the veteran did not have disabling hearing 
upon separation examination.  There is no other evidence in 
the SMRs that would have added to the examiner's knowledge 
prior to rendering this decision.  Therefore, remanding this 
issue for the examiner to evaluate the service medical 
records only to determine they provide the same information 
already available is unnecessary.

In addition, the veteran informed the examiner of his 
exposure to noise in service, and the examiner considered 
this exposure, described by the veteran as having occurred in 
a combat setting, when providing the opinion given, 
consistent with 38 U.S.C.A. § 1154(b).  Therefore, the Board 
will rely upon the opinion given by the December 2003 VA 
examiner.  It is the only medical opinion of record regarding 
whether the veteran's hearing loss is related to his military 
service.  While the veteran has contended his hearing loss is 
due to his exposure to loud noise in service, as indicated 
above, he has not been shown to have the requisite medical 
knowledge to render a probative opinion on this matter.  See 
Espiritu v. Derwinski, supra.

The VA examiner indicated that it is more likely that the 
veteran's present hearing loss is due to post-service noise 
exposure, and this is the only pertinent medical opinion of 
record.  Therefore, while we note the veteran's contention 
that he has had hearing loss since service and had no 
audiological examination upon separation, the medical 
evidence of record shows he did undergo a hearing test at 
separation which showed his hearing was within normal limits, 
and the medical evidence of record showing complaints of 
hearing loss does not begin until February 2000, more than 
thirty years after separation from service.  Moreover, in 
that same document, the veteran indicated his hearing loss 
had begun during the previous 10 years.  Therefore, the Board 
finds that service connection, either direct or on a 
presumptive basis, is not warranted.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

As the evidence preponderates against the claim for service 
connection for hearing loss, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

V.  Peripheral Neuropathy

The veteran has contended that he currently has a diagnosis 
of peripheral neuropathy that is related to his military 
service, and specifically to his presumed exposure to 
herbicide agents.  He has indicated, and his service records 
show, that he had service in Vietnam.  Therefore, exposure to 
Agent Orange is presumed.  38 U.S.C.A. § 1116(f).

Service connection on a presumptive Agent Orange basis is 
available for subacute peripheral neuropathy which is 
manifest within one year after the last exposure to a 
herbicide agent.  38 C.F.R. § 3.307(a)(6).  As noted above, 
38 C.F.R. § 3.309(e) provides that the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.

The veteran's SMRs are negative for any complaints regarding 
peripheral neuropathy or any numbness.

After service, private treatment records beginning in 
December 1999 show the veteran complained of numbness in his 
extremities.  He was initially diagnosed in December 1999 
with a working diagnosis of carpal and tarsal tunnel 
syndrome.

A January 2000 private treatment record shows the veteran 
complained of a two-year history of increasing numbness, 
paresthesias, and weakness in his hands and left ankle.  
Following examination and testing, the veteran was assessed 
as having bilateral carpal tunnel syndrome and left tarsal 
tunnel syndrome.

Private treatment records dated in August and September 2003 
show an impression of peripheral neuropathy.

A July 2004 private treatment record shows the veteran was 
diagnosed with painful sensory neuropathy, with an unclear 
etiology.

Based on the record, the Board finds that there is a lack of 
evidence to warrant a grant of service connection for 
peripheral nerve damage, carpal tunnel syndrome, and/or 
tarsal syndrome.  Initially, the Board notes that there is no 
evidence that the veteran manifested his peripheral 
neuropathy within one year of returning from Vietnam.  In 
addition, he has been given several diagnoses, including 
peripheral neuropathy.  However, he has never been diagnosed 
with acute or subacute peripheral neuropathy, which means 
that it disappears within two years of its onset.  The 
veteran's diagnosis is for a different disorder that is not 
afforded presumptive service connection for veterans who have 
been exposed to herbicide agents.  Therefore, service 
connection on this basis is not warranted.

With regard to direct service connection, the Board again 
notes that the veteran's service medical records are silent 
for any complaints of peripheral neuropathy, carpal tunnel 
syndrome, or tarsal tunnel syndrome, or any related symptoms.  
In addition, there is no medical evidence of record which 
relates the veteran's current diagnoses to his military 
service.  Therefore, service connection on a direct basis 
must also be denied.

As the evidence preponderates against the claim of 
entitlement to service connection for peripheral nerve 
damage, carpal tunnel syndrome, and tarsal tunnel syndrome, 
claimed as due to exposure to herbicide agents, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for hearing loss is denied.

Service connection for peripheral nerve damage, carpal tunnel 
syndrome, and tarsal syndrome, claimed as due to herbicide 
exposure, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


